DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered. 

Response to Amendments and Arguments
Regarding the rejection to independent claims under 35 U.S.C. §102(a)(2), applicant amended independent claims 1 and 11. Applicant argued (Remarks, page 6) that Mahajan (US PG Pub. 2020/0082816) does not teach the newly added limitations.

The examiner conducted an interview with an applicant’s representative (Neil C. Maskeri, Reg. 61,591) and explained why the cited Mahajan reference still reads on the newly added limitations. The examiner suggested further clarifying the claimed invention based 

The examiner agreed that when considering all limitations recited in the independent claim 1 or claim 11 as a whole, the claimed invention is sufficient to distinguish with prior art references of the record. The rejections under 35 U.S.C §102 and §103 have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Neil C. Maskeri (Reg. 61,591) on 02/22/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1.	(Currently Amended) A method comprising:
receiving an audible signal at a user content consumption device;
determining that a portion of the audible signal includes speech;
translating at least the portion of the audible signal into a natural language output;

determining a device type;
selecting a frequency for an inaudible signal based on the determined device type;
generating the inaudible signal at the selected frequency, wherein the inaudible signal 
synchronizing the inaudible signal with the audible signal; and
transmitting the audible signal at a first frequency and the inaudible signal at the selected frequency.

2.	(Currently Amended) The method of claim 1, wherein the transmitting further comprises:
transmitting the audible signal at the first frequency and the inaudible signal at the selected frequency simultaneously to a voice-activated electronic device.

3.	(Canceled)

4.	(Previously Presented) The method of claim 1, wherein the trigger is based on a speech inflection.

5.	(Original) The method of claim 1, wherein generating the inaudible signal comprises:
generating an inaudible phrase; and
generating a text-to-speech signal that includes the inaudible phrase.

6.	(Previously Presented) The method of claim 5, wherein generating the inaudible phrase comprises:
receiving the natural language output;
querying a database for a next ID; and
outputting a response that includes the next ID.

7.	(Original) The method of claim 6 further comprising:
associating the natural language output to the next ID; and


8.	(Currently Amended) The method of claim 1, wherein generating the inaudible signal comprises:
transmitting a request associated with the ID;
determining a wake command based on [[a]]the device type;
determining a trigger phrase based on the ID; and
outputting the inaudible signal including the wake command and the trigger phrase.

9.	(Currently Amended) The method of claim 8 further comprising:
determining a device status; and
outputting the inaudible signal at [[a]]the selected frequency based on the device status.

10.	(Original) The method of claim 8 further comprising:
determining an instruction; and
outputting the inaudible signal including the wake command, the instruction, and the trigger phrase.

11.	(Currently Amended) A user content consumption device comprising:
a receiver configured to receive an audible signal at the user content consumption device;
a transmitter; and
a processor comprising:
an automated speech recognition (ASR) engine configured to determine that a portion of the audible signal includes speech; and
a natural language understanding (NLU) engine configured to translate at least the portion of the audible signal into a natural language output;
the processor further configured to:
	generate, at the user content consumption device, an identifier (ID) associated with the speech on a condition that the natural language output includes a trigger;
	determine a device type;
	select a frequency for an inaudible signal based on the determined device type;
the inaudible signal at the selected frequency, wherein the inaudible signal 
synchronize the inaudible signal with the audible signal; and
the transmitter configured to transmit the audible signal at a first frequency and the inaudible signal at the selected frequency.

12.	(Currently Amended) The user content consumption device of claim 11, wherein the transmitter is configured to transmit the audible signal at the first frequency and the inaudible signal at the selected frequency simultaneously to a voice-activated electronic device.

13.	(Canceled) 

14.	(Previously Presented) The user content consumption device of claim 11, wherein the trigger is based on a speech inflection.

15.	(Previously Presented) The user content consumption device of claim 11, wherein the processor is further configured to:
generate an inaudible phrase; and
generate a text-to-speech signal that includes the inaudible phrase.

16.	(Previously Presented) The user content consumption device of claim 11, wherein the processor is further configured to:
receive the natural language output;
query a database for a next ID; and
output a response that includes the next ID.

17.	(Previously Presented) The user content consumption device of claim 16, wherein the processor is further configured to:
associate the natural language output to the next ID; and
store the associated natural language output and the next ID in the database.


transmit a request associated with the ID;
determine a wake command based on [[a]] the device type;
determine a trigger phrase based on the ID; and
output the inaudible signal including the wake command and the trigger phrase.

19.	(Currently Amended) The user content consumption device of claim 18, wherein the processor is further configured to:
determine a device status; and
output the inaudible signal at [[a]] the selected frequency based on the device status.

20.	(Previously Presented) The user content consumption device of claim 18, wherein the processor is further configured to:
determine an instruction; and
output the inaudible signal including the wake command, the instruction, and the trigger phrase.


Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659